Opinion
Per Curiam,
Stello was convicted in two summary proceedings before a Justice of the Peace of separate violations of The Vehicle Code of April 29, 1959, P. L. 58, as amended, 75 PS §101 et seq. Prom these summary convictions Stello appealed to the Court of Quarter Sessions which, after hearing and convictions, imposed fines on him for each of his violations of The Vehicle Code. In one case Stello took an appeal to the Superior Court which certified the appeal to this Court where it was consolidated with the other appeal which was taken directly to this Court. Although appellant has been granted several continuances, he did not appear personally or by counsel to argue his appeals, but submitted his case and his contentions on briefs.
We have examined all of Stello’s contentions in the light of the record and find no merit in any of them.
Judgments affirmed.